Citation Nr: 0913882	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service connected grade I separation 
of the right shoulder with chronic rotator cuff tendinosis, 
recurrent impingement syndrome, and early acromioclavicular 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from June 1971 to May 1973, 
from October 2001 to September 2002, and from February 2003 
to February 2004.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal was remanded for additional development in August 
2008, and has been returned to the Board for appellate 
consideration.

The issue of entitlement to service connection for 
hypertension on a direct basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension was not caused or aggravated by a service 
connected disease or injury.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in July 2005 advised the Veteran of the 
evidence and information required to support his claim.  He 
was asked to identify evidence showing that the claimed 
condition existed from service to the present.  The evidence 
of record was listed and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.  

In July 2006 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board finds that such examinations were 
adequate.  They were performed by neutral, skilled providers 
who accurately recited the Veteran's history and provided in 
depth examinations of his claimed disability.  Neither the 
Veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the Veteran has 
not alleged that his hypertension is the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service incurrence or aggravation of certain chronic diseases 
may be presumed if they are manifested to a compensable 
degree within a year of a Veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

In this case, the Veteran essentially argues that his 
service-connected right shoulder disability aggravated his 
hypertension.  

Service treatment records for the Veteran's initial period of 
service are negative for any diagnosis, complaint, or 
abnormal finding showing high blood pressure or hypertension.

Service treatment records for the Veteran's Air Force Reserve 
service indicate that elevated blood pressure was noted in 
1982.  A March 1982 treatment record indicates the Veteran's 
denial of any history of elevated blood pressure.  

An annual physical examination in May 1988 the Veteran 
provided a history of hypertension diagnosed in February 1988 
and treated with medication.  The examiner noted that the 
Veteran's blood pressure at that time was normal.  

On annual physical examination in May 1992 the Veteran 
provided a history of hypertension diagnosed in December 1991 
and treated with medication.  

A five-day blood pressure check was carried out in August 
1997.  The Veteran was subsequently noted to be on medication 
for hypertension that was already documented in the record.  

On examination in November 2005 he provided a history of 
hypertension in diagnosed in 1997.  

Service treatment records also show that the Veteran 
sustained an injury to his right shoulder in February 2004.  
He was thereafter placed on physical profile and found to be 
undeployable.  The Board observes that service connection is 
currently in effect for the right shoulder disability.

On VA examination in November 2005, the Veteran reported 
having been diagnosed with hypertension in 1997.  He noted 
that he had been on medication since that time.  Following 
physical examination, the diagnosis was hypertension, mild 
without any hypertensive complication.

With his February 2007 substantive appeal, the Veteran 
submitted a statement wherein he stated that at the time of 
his shoulder injury in February 2002, his blood pressures 
were elevated when he presented for treatment.  He noted that 
his medication was changed at that time, and argued that the 
increase in severity of his hypertension was a direct effect 
of the pain he suffered from the injury to his right 
shoulder.

An additional VA examination was carried out in October 2008.  
The Veteran's history was reviewed.  He reported that when 
his unit was readying for deployment in 2001 he requested a 
90-day refill of his hypertension medication from his 
physician, and at that time it was changed.  Following 
examination, the diagnosis was hypertension under only fair 
control.  The examiner noted that the trauma to the Veteran's 
shoulder occurred after he had been diagnosed with 
hypertension.  He noted that the pain involved with the 
Veteran's right shoulder might well have aggravated his blood 
pressure, but when speaking of hypertension as an ongoing 
problem, this would have been a transient effect and once the 
pain was resolved, the effect of the shoulder problem on the 
hypertension would have likewise resolved.  He concluded that 
he could not quantify the level of aggravation that pain in 
the shoulder might have caused with his hypertension without 
resorting to mere speculation.

Having carefully reviewed the record, the Board has 
determined that service connection is not warranted for 
hypertension on a secondary basis.  For purposes of 
establishing secondary service connection, there is medical 
evidence of hypertension, and the Veteran is in receipt of 
service connection for a right shoulder disability.  However, 
despite his contentions, the Veteran has neither produced nor 
identified evidence showing that his service-connected right 
shoulder disability either caused or aggravated hypertension.  

Rather, the October 2008 VA examiner pointed out that the 
diagnosis of hypertension predated the Veteran's right 
shoulder injury.  He also noted that although the pain 
involved with the Veteran's shoulder injury might have 
aggravated his blood pressure, such would have been a 
transient effect that would have resolved with the resolution 
of the shoulder pain.  In essence, the VA examiner provided a 
reasoned opinion, based on complete review of the record, 
interview, and examination.  In assigning high probative 
value to this opinion, the Board notes that the examiner had 
the claims file for review, specifically discussed findings 
in the claims file, obtained a reported history from the 
Veteran, and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.  Absent competent 
evidence showing that hypertension was caused or aggravated 
by the Veteran's right shoulder disability, service 
connection must be denied.

The Board has considered the Veteran's statements concerning 
the etiology of this claimed disability.  The Veteran is 
certainly competent to report the onset of symptoms and the 
circumstances surrounding such.  However, the Board finds 
that the Veteran is not competent to state whether his 
hypertension was caused or aggravated by his service-
connected right shoulder disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of this claimed disability 
is far too complex a medical question to lend itself to the 
opinion of a layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
hypertension on a secondary basis and there is no doubt to be 
resolved.


ORDER

Entitlement to service connection for hypertension claimed as 
secondary to the right shoulder disability is denied.


REMAND

A recent decision of the Court has established that the Board 
must address multiple theories of entitlement, when raised by 
the facts.  Here, the argument has generally addressed 
secondary service connection.  However, the facts in this 
case raise other theories of entitlement.

The AOJ noted that hypertension predated service and was not 
manifest within one year of the first period of service.  
However, the actions of the AOJ have not addressed the 
presumption of soundness or address rebutting the presumption 
of soundness in accord with either the opinion of the General 
Counsel or the decision of the Federal Circuit.  The AOJ has 
not addressed the presumption of aggravation within one year 
of separation from service.  38 U.S.C.A. § 1112.

In this regard, blood pressure readings in March 2002 
included 196/106 and 189/113.  That same month an 
electrocardiogram was interpreted as showing an inferior 
infarct of undetermined age.  Such evidence requires a 
medical opinion regarding aggravation or natural progress.

In light of the above discussion, the Board has determined 
that direct service connection and aggravation must be 
addressed.  Accordingly, the appeal is REMANDED for the 
following action:

Prepare a document that correctly 
addresses the presumption of soundness 
and the presumption of aggravation.  
Address the in-service findings discussed 
above and the fact that an 
electrocardiogram was interpreted as 
showing an inferior infarct.  Any 
conclusion that there was no aggravation 
must be supported by a medical opinion.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


